Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 1 of 52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 2 of 52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 3 of 52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 4 of 52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 5 of 52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 6 of 52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 7 of 52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 8 of 52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 9 of 52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 10 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 11 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 12 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 13 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 14 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 15 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 16 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 17 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 18 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 19 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 20 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 21 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 22 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 23 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 24 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 25 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 26 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 27 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 28 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 29 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 30 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 31 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 32 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 33 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 34 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 35 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 36 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 37 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 38 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 39 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 40 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 41 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 42 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 43 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 44 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 45 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 46 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 47 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 48 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 49 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 50 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 51 of
                                      52
Case 20-01200-5-DMW   Doc 21 Filed 04/09/20 Entered 04/10/20 10:16:57   Page 52 of
                                      52
